Name: Decision of the EEA Joint Committee No 185/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  natural and applied sciences;  health;  organisation of work and working conditions
 Date Published: 2001-03-15

 Avis juridique important|21999D0185Decision of the EEA Joint Committee No 185/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0014 - 0015Decision of the EEA Joint CommitteeNo 185/1999of 17 December 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 153/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Council Directive 98/81/EC of 26 October 1998 amending Directive 90/219/EEC on the contained use of genetically modified micro-organisms(2) is to be incorporated into the Agreement.(3) The adaptation to Council Directive 90/219/EEC made for the purposes of the Agreement is to be amended in order to reflect the accession of Austria, Finland and Sweden to the European Union,HAS DECIDED AS FOLLOWS:Article 1Point 24 (Council Directive 90/219/EEC) of Annex XX to the Agreement shall be amended as follows:1. The following indent shall be added before the adaptation:"- 398 L 0081: Council Directive 98/81/EC of 26 October 1998 (OJ L 330, 5.12.1998, p. 13)."2. The words "Austria, Finland, Iceland, Norway and Sweden" in the first sentence of the adaptation shall be replaced by "Iceland and Norway".Article 2The texts of Directive 98/81/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 February 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 55.(2) OJ L 330, 5.12.1998, p. 13.